Citation Nr: 0934227	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
November 1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
PTSD.

In May 2006, the Veteran testified at a video conference 
hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, it appears there may be missing VA treatment records.  
The Veteran testified that he has consistently received 
treatment at the Cleveland location.  Although there are some 
medical records in the file, they are clearly not complete.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008).



The Veteran served in Vietnam from November 1969 to November 
1970 with "B" Battery, 1st Bn, 321st Artillery, 101st 
Airborne Division as an ammo handler.  The Veteran reported 
being involved in combat.  He testified that when he first 
arrived at Phu Bai, prior to being assigned to Firebase 
Bastone, there was an attack by Viet Cong troops.  He stated 
that a Sgt. S.B. (full name in transcript) received several 
medals for his conduct during this attack.  He testified that 
there were numerous incidents with tanks and soldiers 
resulting in fire missions near the Ashau Valley which lasted 
several hours and were traumatic.  These events occurred 
between November 1969 and January 1970.  Therefore, his unit 
records for this time period should be requested from the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly known as the U.S. Army Services Center for Research 
of Unit Records (USASCRUR)).  

The Veteran has not been afforded a VA examination.  VA 
treatment records dated February 2006 reflect a diagnosis of 
PTSD by his internist.  If the evidence shows that the 
Veteran has a verified stressor, the RO should schedule the 
Veteran for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request the veteran's 
complete treatment records dated from 1971 
to the present from the VA Medical Center 
in Cleveland.

2.	The RO should request the Veteran's 
unit records from November 1969 to January 
1970 from the U.S. Army and Joint Services 
Records Research Center (JSRRC). All 
attempts to obtain the records should be 
documented in the claims file.  JSRRC 
should also confirm the alleged death of 
S.B.  See transcript



3.	If the JSRRC or other appropriate 
agency requests more specific descriptions 
of the stressors in question, notify the 
Veteran and request that he provide the 
necessary information.  If the Veteran 
provides additional information, forward 
it to the requesting agency. 

4.	If, and only if, the record establishes 
the existence of a verified stressor or 
stressors, then the RO should arrange for 
the Veteran to be accorded an examination 
by a VA psychiatrist. The purpose of the 
examination is to determine the nature and 
extent of any psychiatric disorder which 
may be present and specifically to 
determine whether the Veteran has PTSD due 
to a verified stressor. All indicated 
studies, including PTSD sub scales, are to 
be performed. In determining whether or 
not the Veteran has PTSD due to an in-
service stressor the examiner is hereby 
notified that only the verified history 
detailed in the reports provided by the 
JSRRC and/or the RO/AMC may be relied 
upon.

If PTSD is present, the examiner should 
specify each stressor deemed of sufficient 
gravity to produce PTSD. In arriving at 
this opinion, the examiner should provide 
a rationale for the opinions expressed. If 
an opinion cannot be medically determined 
without resort to mere speculation or 
conjecture, this should be commented upon 
in the report. The claims folder and a 
copy of this remand should be made 
available to the examiner.

5.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence. If 
the benefit sought is not granted, the RO 
should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
Veteran a reasonable opportunity within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




